NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
RODERICK BERNARD PLANT,
Petitioner,
vI
MERIT SYSTEMS PROTECTION BOARD,
Respondent. °
2010-3110
Petition for review of the Merit Systems Protection
B0ard in case no. ATO752100180-I-1.
Before RADER, FR1EDMAN, and GAJARsA, Circu£t Judges.
PER CURIAM.
0 R D E R
The court considers whether this petition for review
should be dismissed as premature.
On March 29, 2010, Roderick Bernard Plant filed a
petition for review with the Merit Systems Protection
B0ard', seeking review of a March 22, 2010 initial decision
by an administrative judge. That petition remains pend-
ing at the Board. 0n April 5, 2010, this court also re-
ceived a petition for review of the initial decision.
However, pursuant to the terms of the initial decision, the

PLANT V. MSPB 2
initial decision would not become final until Apri1 26,
2010, and then only if Plant did not petition the Board for
review.
Because the initial decision is not final and the peti-
tion for review remains pending before the Board, Plant's
petition seeking review by this court is premature. 28
U.S.C. § 1295(a)(9) (this court has jurisdiction to review a
"final order or final decision of the Merit Systems Protec-
tion Board"). After the B0ard rules on his petition for
review, Plant may if appropriate file a petition for review
with this court, which must be received by this court
within 60 days of his receipt of the Board's ruling
Acc0rdingly,
IT ls 0RDERED THAT:
(1) This petition for review is dismissed as prema-
ture.
(2) Each side shall bear its own costs.
FoR THE COURT
MAY 1_9"2Il1U
/s/ J an Horbal_v
Date J an Horbaly
Clerk
cc: Roderick Bernard Plant
Carrie A. Dunsmore, Esq.
Merit Systems Protection Board, Clerk
s8
v . 9 L8FOR
V|AY 1 9 2010
JAN HORBAL¥
CLERK